UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-2018



STEVEN W. MATSON,

               Plaintiff - Appellant,

          v.


COURT OF BRUNSWICK COUNTY, North Carolina; HONORABLE NANCY
CHISHOLM; HONORABLE NAPOLEON B. BAREFOOT, JR.; REBECCA JONES;
EDWARD GEDDINGS; ADRIAN IAPALUCCI; JASON HARRIS,

               Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:07-cv-00099)


Submitted: May 22, 2008                        Decided:   May 27, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Steven W. Matson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steven W. Matson seeks to appeal the district court’s

order dismissing his civil action.     We dismiss the appeal for lack

of jurisdiction because the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).   This appeal period is “mandatory

and jurisdictional.”   Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

August 30, 2007.    The notice of appeal was filed on October 3,

2007.   Because Matson failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.    We deny Matson leave to proceed in forma

pauperis and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           DISMISSED




                               - 2 -